Citation Nr: 1717847	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  15-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from March 2008 to May 2010.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual.  See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief, and the Veteran has requested reprocessing of this appeal under VA's special TBI review.  

Review of the case shows the Veteran underwent an additional VA examination for TBI completed by a physiatrist in February 2017.  The RO attempted to readjduicate this issue in an April 2017 VA rating decision; however, such action is improper while the Board retains jurisdiction as this issue was certified to the Board in August 2015.

While the Board is required by statute to adjudicate cases in docket order, the Board can remand cases for additional development even though a case is not in docket order.  See 38 U.S.C.A. § 7107(f)(2) (2016).  In this case, the RO's request to readjudicate the issue of service connection for TBI constitutes additional development.  As a result, the Board is remanding this issue for the sake of adjudicatory efficiency.

Next, as the issue of service connection for TBI is not yet ready for adjudication under docket order requirements, the Board is prohibited from issuing a decision on any of the other issues on appeal.  Accordingly, any additional issues which have been certified to the Board (listed under a different docket number) remain pending at the Board and will be addressed in a separate decision when the appeal is in docket order.

Lastly, a remand is also needed for the issue of entitlement to a TDIU.  While the Board remands the issue of service connection for TBI, that decision may impact the claim for TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to service connection for TBI and entitlement to a TDIU on the basis of additional development.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


